PER CURIAM.
The duty of the master of the steamer with respect to dangerous loading or stowage is fully recognized in our opinion holding her liable.
None of the decisions referred to by the petitioner on the question of its own fault covers or even closely resembles this case, which appears to be rather unusual in its facts. The installation of the cribbing was not a supplying of equipment or fittings necessary to secure cargo coming within the reasonable capacity afforded by the ship’s structure, but an enlargement of her structural capacity for carrying goods beyond what she could otherwise naturally and reasonably take. This the ship was not required to provide in the absence of special agreement. As the installation in this case was made by the charterer, it was under the duty of exercising due care and skill that the containers were properly constructed; and it is not excused for its failure in those respects by the facts that the master did not objeet to the way in which the containers were built, and permitted the vessel to go to sea with them.
Petition denied.